Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action

Amendments to the Claims
Please amend claims 1, 4, 8, 11, 15, 18, and 22 as follows:

1. (Currently Amended) A search system, comprising: 
a processor; 
a data store, having a corpus and an index of the corpus stored thereon, the corpus comprising a set of documents; and 
a non-transitory computer readable medium, having instructions executable on the processor for: 
	a pre-indexer, comprising a filter, a scorer and a corrector, the pre-indexer adapted to: 
		receive a set of tokens for a document from a text extractor before the document is indexed and provide each of the set of tokens to the filter; 
		the filter comprising a plurality of detectors, each detector associated with a type of token, a scorer, and a judger, and wherein the filter provides a first set of tokens to each of the plurality of detectors; 
		at each detector: 

			determining a second set of tokens of the associated type by determining if each of the received first set of tokens is of the associated type of token; and 
			determining an associated detector score based on the second set of tokens of the associated type, the detector score specific to that detector and the type of token associated with that detector; 
		at a scorer: 
			determining a set of filter scores based on the detector scores produced by each of the plurality of detectors, a set of scoring rules, and a rules threshold for each type of token associated with each of the plurality of detectors; 
		at the judger: 
			receiving the set of filter scores from the scorer; 
			determining if the document should be indexed based on a set of verdict rules including an expression based on one or more of the filter scores; 			when the judger determines that the document should be indexed, forwarding the document to an indexer wherein the indexer is adapted for indexing the first set of tokens for the document; 
			when the judger determines that the document should not be indexed forwarding the document to the corrector; 
		at the corrector: 

			when the corrector determines that the altered document should be indexed forwarding the third set of tokens for indexing the first document; and 		when the corrector determines that the altered document should not be indexed discarding the document.

4. (Currently Amended) The search system of claim 3, wherein the correction specification specifies a progression comprising the one or more types of tokens and associated order and the corrector removes each of the second set of tokens determined by one or more of the detectors from the first set of tokens according to the order and determines if the altered document should be indexed based on the suitability criteria after removing each of the one or more types of tokens.

8. (Currently Amended) A non-transitory computer readable medium, comprising instructions for: 
storing a corpus and an index of the corpus in a data store, the corpus comprising a set of documents; and 
a pre-indexer, comprising a filter, a scorer and a corrector, the pre-indexer adapted to: 

	the filter comprising a plurality of detectors, each detector associated with a type of token, a scorer, and a judger, and wherein the filter provides a first set of tokens to each of the plurality of detectors; 
	at each detector: 
		receiving the first set of tokens; 
		determining a second set of tokens of the associated type by determining if each of the received first set of tokens is of the associated type of token; and 
		determining an associated detector score based on the second set of tokens of the associated type, the detector score specific to that detector and the type of token associated with that detector; 
	at a scorer: 
		determining a set of filter scores based on the detector scores produced by each of the plurality of detectors and a rules threshold for each type of token associated with each of the plurality of detectors; 
	at the judger: 
		receiving the set of filter scores from the scorer; determining if the document should be indexed based on a set of verdict rules including an expression based on one or more of the filter scores; 

		when the judger determines that the document should not be indexed forwarding the document to the corrector; 
	at the corrector: 
		altering the document by removing each of the second set of tokens determined by one or more of the detectors from the first set of tokens to create an altered document comprising a third set of tokens and determining if the altered document should be indexed based on a suitability criteria; 
		when the corrector determines that the altered document should be indexed forwarding the third set of tokens for indexing the first document; and 
	when the corrector determines that the altered document should not be indexed discarding the document.

11. (Currently Amended) The non-transitory computer readable medium of claim 10, wherein the correction specification specifies a progression comprising the one or more types of tokens and associated order and the corrector removes each of the second set of tokens determined by one or more of the detectors from the first set of tokens according to the order and determines if the altered document should be indexed based on the suitability criteria after removing each of the one or more types of tokens.

15. (Currently Amended) A method, comprising: 
storing a corpus and an index of the corpus in a data store, the corpus comprising a set of documents; and 
providing a pre-indexer, comprising a filter, a scorer and a corrector, the pre-indexer adapted to: 
	receive a set of tokens for a document from a text extractor before the document is indexed and provide each of the set of tokens to the filter; 
	the filter comprising a plurality of detectors, each detector associated with a type of token, a scorer, and a judger, and wherein the filter provides a first set of tokens to each of the plurality of detectors; 
at each detector: 
	receiving the first set of tokens; 
		determining a second set of tokens of the associated type by determining if each of the received first set of tokens is of the associated type of token; and 
		determining an associated detector score based on the second set of tokens of the associated type, the detector score specific to that detector and the type of token associated with that detector; 
	at a scorer: 

	at the judger: 
		receiving the set of filter scores from the scorer; 
		determining if the document should be indexed based on a set of verdict rules including an expression based on one or more of the filter scores; 
		when the judger determines that the document should be indexed, forwarding the document to an indexer wherein the indexer is adapted for indexing the first set of tokens for the document; 
		when the judger determines that the document should not be indexed forwarding the document to the corrector; 
	at the corrector: 
		altering the document by removing each of the second set of tokens determined by one or more of the detectors from the first set of tokens to create an altered document comprising a third set of tokens and determining if the altered document should be indexed based on a suitability criteria; 
		when the corrector determines that the altered document should be indexed forwarding the third set of tokens for indexing the first document; and 


18. (Currently Amended) The method of claim 17, wherein the correction specification specifies a progression comprising the one or more types of tokens and associated order and the corrector removes each of the second set of tokens determined by one or more of the detectors from the first set of tokens according to the order and determines if the altered document should be indexed based on the suitability criteria after removing each of the one or more types of tokens.

22. (Currently Amended) A search system, comprising: 
a processor; 
a data store, having a corpus and an index of the corpus stored thereon, the corpus comprising a set of documents; and 
a non-transitory computer readable medium, having instructions executable on the processor for: a pre-processor, comprising a filter, a scorer and a corrector, the pre-processor adapted to: 
	receive a set of tokens for a document from a text extractor before the document is processed by a downstream processing system and provide each of the set of tokens to the filter; 
	the filter comprising a plurality of detectors, each detector associated with a type of token, a scorer, and a judger, and wherein the filter provides a first set of tokens to each of the plurality of detectors; 

		receiving the first set of tokens; 
		determining a second set of tokens of the associated type by determining if each of the received first set of tokens is of the associated type of token; and 		determining an associated detector score based on the second set of tokens of the associated type, the detector score specific to that detector and the type of token associated with that detector; 
	at a scorer: 
		determining a set of filter scores based on the detector scores produced by each of the plurality of detectors, a set of scoring rules, and a rules threshold for each type of token associated with each of the plurality of detectors; 
	at the judger: 
		receiving the set of filter scores from the scorer; 
		determining if the document should be processed by the downstream processing system based on a set of verdict rules including an expression based on one or more of the filter scores; 
		when the judger determines that the document should be processed by the downstream processing system, forwarding the document to the downstream processing system adapted for processing the first set of tokens for the document; 
		when the judger determines that the document should not be processed by the downstream processing system, forwarding the document to the corrector; 

		altering the document by removing each of the second set of tokens determined by one or more of the detectors from the first set of tokens to create an altered document comprising a third set of tokens and determining if the altered document should be processed by the downstream processing system based on a suitability criteria; 
		when the corrector determines that the altered document should be 
	when the corrector determines that the altered document should not be processed by the downstream processing system discarding the document.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: the claimed invention recites the following features not found in the prior art for managing the indexing of documents through detection of the suitability of documents, and alteration of documents, during an indexing process of a search system: receive a set of tokens for a document from a text extractor before the document is indexed and provide each of the set of tokens to the filter; determining a second set of tokens of the associated type by determining if each of the received first set of tokens is of the associated type of token; and determining an associated detector score based on the second set of tokens of the associated type, the detector score specific to that detector and the type of token associated with that detector; at a scorer: determining a set of filter scores based on the detector scores produced by each of the plurality of detectors, a set of scoring rules, and a .
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Relevant Prior Art
	During his search for prior art, Examiner found the following references to be relevant to Applicant’s claimed invention.  Each reference is listed on the Notice of References form included in this office action:
	Yoneda et al (US 20200250678) teaches searching for illegitimate transaction items on a site using a character string relating to a keyword in said transaction, does not teach determining 
	Eifert et al (US 20200226164) teaches classifying documents into categories and then annotated based on words and phrases in said documents using a rules based scoring procedure, does not teach determining a score for tokens (words and phrases) based on the transaction, indexing the transaction based on rules, or discarding the transaction item if not found (paragraphs 0014, 0029, 0069-0070 figure 5); 
	Bryars et al (US 20140280166) teaches classifying electronic documents using classification rules created from statistical data gleaned from topical categories and a topic-term matrix in training documents, does not teach determining a score for tokens (topics) based on the transaction, indexing the transaction based on rules, or discarding the document if a transaction item is not found (paragraphs 0006, 0036-0054 figures 2-4); 
Martens et al (US 20140229164) teaches determining why a document is classified as it is by determining words that represent the classification such that removing said words would change the classification, does not teach determining a score for tokens (words) based on the classification or discarding the document based on the tokens (words) (paragraphs 0036-0037, 0044); and 
	Robinson et al (20160210426) teaches receiving medical documents, parsing features from regions of the documents, and classifying said documents based on said features in regions, does not teach determining a score for tokens (features) based on the transaction, indexing the transaction based on rules, or discarding the transaction item if not found (paragraphs 0005, 0029, 0060-0062 figure 5).

Inquiry

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on x23978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRUCE M MOSER/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        7/9/21